LACOMBE, Circuit Judge.
The merchandise in question consists of certain woven fabrics known as “silk mull” and “tinsel gauze,” composed in chief value of silk, but in part of other materials; said fabric weighing over l of an ounce and under 1-1, ounces per square yard, and containing less than 20 per cent, in weight of silk. There is no dispute that unless it is included within the provisions of paragraph 387, under which the collector classified it, the merchandise is dutiable under paragraph 391: “All manufactures of silk, or of which silk is a component material of chief value * * * not specially provided for in this act * * fifty per centum ad valo-rem.” Paragraph 387 reads as folio ws:
“387. Woven fabrics in tin; piece, not specially provided for in this act, weighing' not less than one and one-tliird ounces per square yard and not more than eight ounces per square yard, and containing not more than twenty per centum in weight of silk, if in the gum, fifty cents per pound, and if dyed in .the piece, sixty cents per pound; if containing more than twenty per centum and not, more than thirty per centum in weight of silk, if in the gum, sixty-live cents i>er pound, and if dyed in the piece, eighty cents per pound; if containing more than thirty per centum and not more than forty-live per centum in weight of silk, if in the gum, ninety cents per pound, and if dyed in the piece, one dollar and ten cents per pound; if dyed in the thread or yarn and containing not more than thirty per centum in weight of silk, if black (except selvedges), seventy-live cents per pound, and if other than black, ninety cents per pound; if containing- more than thirty and not more than forty-five per centum in weight of silk, if black (except selvedges), one dollar and ten cents per pound, and if other Ilian black, one dollar and thirty cents per pound; if containing more than forty-five per centum in weight of silk, or if composed wholly of silk, if dyed in the thread or yarn and weighted in the dyeing so as to exceed the original weight of the ¡aw silk, if black (except selvedges), one dollar and fifty cents per pound, and if other than black, two dollars and twenty-five cents per pound; if dyed in the thread or yam, and the weight is not increased by dyeing beyond the original weight of the raw silk, throe dollars per pound; if In the gum, two dollars and fifty cents per pound; if boiled off, or dyed in the piece, or printed, three dollars per pound; if weighing less than one and one-third ounces and more than one-third of an ounce per square yard, if in Hie gum, or if dyed in the thread or yarn, two and one-half dollars per pound; if weighing less than one and one-third ounces and more than one-third of an ounce per square yard, if boiled off, three dollars per pound; if dyed or printed in the piece, ihree dollars and twenty-live cents per pound: if weighing not more than one-third of an ounce per square yard, four dollars and fifty cents per pound; but in no case shall any of the foregoing fabrics in tbis paragraph pay a less rate of duty than fifty per centum ad valorem.”
This curious illustration of the confusion which may result from undertaking to build up sentences of such inordinate length is susceptible of two constructions. The board of appraisers held that there are three subdivisions of it, in the first of which varying per*916centages of silk in the fabric are covered by varying rates of duty, and in the second and third of which no such variances are provided for. The board paraphrases the section as follows:
First Subdivision.
Fabrics Weighing not Less than 1% and not More than 8 Ounces, Per Square Yard.
And containing not more than 20% in weight of silk, if in the gum, per lb. $ 50
If dyed in the piece, per lb... 60
If containing over 20% and not over 30% in weight of silk, if in the gum, ner lb..
If dyed in the piece, per lb...
If containing more than 30% and not more than 45% in weight of silk, if in the gum, per lb.'. O
If dyed in the piece, per lb. O
If containing not more than 30% in weight of silk, dyed in the thread or yarn, if black (except selvedges), per lb.
If other colors, per lb...
If containing more than 30% and not more than 45% in weight of silk, dyed in the thread or yarn, if black (selvedges excepted), per lb. o •H
If other than black, per lb. CO
If containing more than 45% in weight of silk, if dyed in the thread or yarn, and weighted in dyeing so as to exceed the weight of the raw silk, if black (selvedges excepted), per lb. OT r-(
If other than black, per lb. bo (N
Same, if dyed in the thread or yarn, and weighted in dyeing so as not to exceed the weight of the raw silk, per lb. O CO
If in the gum, per lb. O <N
If boiled off or dyed in the piece, or printed, per lb. O <*
Second Subdivision.
If Weighing Less than 1 % Ounces and More than Ya of an Ounce Per Square Yard.
If in the gum, or if dyed in the thread or yarn, per lb..$2 50
If boiled off, per lb.. 3 00
If dyed or printed in the piece, per lb. 3 25
Third Subdivision.
If weighing not more than Ya of an ounce, per square yard, per lb.?4 50
Provided, that in no case shall any of the foregoing fabrics in this paragraph pay a less rate of duty than 50% ad valorem.
No reason is assigned for accepting this interpretation. If tiiis was what the draftsman, had in mind, he would have expressed his idea with a better conception of English grammar by breaking his overgrown sentence into three. But neither mere awkwardness' of expression nor imperfect punctuation are of much weight in the construction of tariff acts.
The importer contends that, since various qualifications of the fabrics in question appear in the paragraph, the logical way of reading it is to bring down each qualification until a new one of the same kind is specified. And, in support of this contention, attention is called to the circumstance that the government concedes “that the specification as to weight mentioned at the beginning, namely, between 1-J and 8 ounces per square yard, affects all the paragraph until a new weight per square yard is mentioned, and that this, in turn, affects succeeding clauses until the third and lowest weight *917per square yard is mentioned.” It is also “concededly true that the first percentage in weight of silk, namely, under 20$, affects each succeeding clause until a new percentage in silk is mentioned, and that in turn until a new one is specified, and so on down to the point in dispute.” The importer contends with much force that the “same system prevails throughout the paragraph,” and submits a paraphrase or tabulation as follows:
Woven Fabrics in the Piece, N. S. P. F.



Provided, that none of the foregoing shall pay less than 50% ad val.
Manifestly, the paragraph is susceptible of this construction, and we are inclined to accept it as the true one. It harmonizes better with all earlier tariif acts, in mailing the percentage of silk in the article an important factor in determining the duty on all fabrics of the kind covered by the paragraph, instead of making the mere weight of the article per square yard of mixed goods the controlling criterion. It will be observed, also, that before we proceed very far in the paragraph the percentage of silk changes from “under 20$” to between “20$ and 30$,” and so on; and nowhere subsequently in the paragraph is there any return, in words, to a percentage “under 20$.” Therefore, when the first-named characteristic (as to weight) is carried forward through the first part of the paragraph, it is coupled with a constantly changing percentage of silk; and when the weight changes it must either carry forward with it the last-named percentage, as the importers construe the paragraph, or else must part company with such last-named percentage, as the board of appraisers construe it. The difficulty with this latter construction, however, is that in dropping the percentage we drop the silk; and *918we have the result indicated in the paraphrase adopted by the board,, viz. that the second subdivision provides tor “fabrics weighing less than 11 ounces and more than -1 of an ounce, per square yard,” but does not indicate of what materials such fabrics are composed. And the third subdivision indicates a like result. Of the two suggested interpretations, therefore, we are inclined to accept the one presented by the importer. The decision of the circuit court is affirmed.